DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

Applicant's arguments filed December 01, 2021 have been fully considered but they are not persuasive.  Regarding the rejection of claim 6 under 35 U.S.C. 102, Applicant argues for a very narrow interpretation of the phrase “a pair of electrodes”:
  
    PNG
    media_image1.png
    257
    704
    media_image1.png
    Greyscale

	See Applicant’s latest Amendment, page 9.

	While the Examiner acknowledges that a pair of electrodes may be a working electrode and counter electrode across which a voltage is applied, the Examiner respectfully disagrees that this is the only interpretation of the phrase.  MPEP 2111.01 is clear regarding interpreting the words of a claim:

    PNG
    media_image2.png
    938
    1608
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    600
    1618
    media_image3.png
    Greyscale


I.    THE WORDS OF A CLAIM MUST BE GIVEN THEIR "PLAIN MEANING" UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION
	
Applicant has not shown how the Examiner’s interpretation of “a pair or electrodes” is inconsistent with the specification.  Note that 2111.01.I states,
The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."). When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served

	Applicant has not shown a definition of “a pair or electrodes” in the specification. 

II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

	Applicant seeks to import claim limitations from the specification with the paragraph from the latest Amendment reproduced above.
	
III.    "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART

	As best understood by the Examiner the plain meaning of “a pair or electrodes” is at the simply two electrodes.

IV.    APPLICANT MAY BE OWN LEXICOGRAPHER AND/OR MAY DISAVOW CLAIM SCOPE

A.    Lexicography
An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).
	
	Applicant had not clearly set forth in the specification a definition of the term that is different from its ordinary and customary meaning in the specification at the time of filing.  

	B.    Disavowal
Applicant may also rebut the presumption of plain meaning by clearly disavowing the full scope of the claim term in the specification. Disavowal, or disclaimer of claim scope, is only considered when it is clear and unmistakable. See SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341, 58 USPQ2d 1059, 1063 (Fed.Cir.2001) ("Where the specification makes clear that the invention does not include a particular feature, that feature is deemed to be outside the reach of the claims of the patent, even though the language of the claims, read without reference to the specification, might be considered broad enough to encompass the feature in question."); see also In re Am. Acad. Of Sci. Tech Ctr., 367 F.3d 1359, 1365-67 (Fed. Cir. 2004) (refusing to limit claim term "user computer" to only "single-user computers" even though "some of the language of the specification, when viewed in isolation, might lead a reader to conclude that the term . . . is meant to refer to a computer that serves only a single user, the specification as a whole suggests a construction that is not so narrow"). But, in some cases, disavowal of a broader claim scope may be made by implication, such as where the specification contains only disparaging remarks with respect to a feature and every embodiment in the specification excludes that feature. In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012) (holding that the broadest reasonable interpretation of the claim term "electrochemical sensor" does not include a sensor having "external connection cables or wires" because the specification "repeatedly, consistently, and exclusively depict[s] an electrochemical sensor without external cables or wires while simultaneously disparaging sensors with external cables or wires"). If the examiner believes that the broadest reasonable interpretation of a claim is narrower than what the words of the claim otherwise suggest as the result of implicit disavowal in the specification, then the examiner should make the interpretation clear on the record.

	Applicant has not provided clear and unmistakable disavowal of any interpretation of “a pair or electrodes” other than a working electrode and counter electrode across which a voltage is applied.
within test device 132.  See 
Figure 4.     





Status of the Objections and Rejections pending the
Office Action mailed on September 01, 2021


The objection to claim 15 is withdrawn.

The rejections of claims 14, 15, and 18 under 35 U.S.C. 112(b) are withdrawn.

The rejection of claim 14 under 35 U.S.C. 112(d) is withdrawn.

The rejections of claims 6-11, 13, 17, and 18 under 35 U.S.C. 102(a)(2) as being anticipated by Hall are withdrawn, but have been rewritten in part below in light of Applicant’s latest Amendment.

The rejections of claims 6, 7, and 9-11 under 35 U.S.C. 102(a)(2) as being anticipated by Nankai are withdrawn, but have been rewritten in part below in light of Applicant’s latest Amendment.

The rejection of claim 12 under 35 U.S.C. 103 as being obvious over Hall as evidenced by Professional Plastics is withdrawn, but have been rewritten below in light of Applicant’s latest Amendment.


Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-11, 17, 18, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geoffrey Frank Hall US 2016/0186229 A1 (hereafter “Hall”).

Addressing claim 6, Hall discloses a sensor element for determining at least one analyte (

    PNG
    media_image4.png
    104
    377
    media_image4.png
    Greyscale


 
    PNG
    media_image5.png
    390
    424
    media_image5.png
    Greyscale
)


, comprising a pair of electrodes (18A, 18B – Figure 1B) and at least an active chemistry matrix (“Reagent film with enzyme” – Figure 1B) and an inactive chemistry matrix (“Reagent film with no enzyme” – Figure 1B), said active chemistry matrix changing at least one electrochemical property dependent on an enzymatic activity active in the presence of said analyte (

    PNG
    media_image6.png
    146
    364
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    217
    357
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    89
    355
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    164
    367
    media_image9.png
    Greyscale


Also,

    PNG
    media_image10.png
    817
    693
    media_image10.png
    Greyscale

  ), 
18A and 18B, are clearly implicitly electrically insulated from each as 
Figure 1B shows them spaced from each other and moreover shows each being a working electrode of a different set of electrodes and each having a distinct electrode lead.  Note that there is no requirement in Hall for the sensor element to have been inserted into a test meter before sample has been applied to the sensor element and so have certain electrical connections among the electrodes, which are set up internally within the test meter.  See Hall paragraph [0100].  Indeed, it is not  uncommon for the sensor element to be outside the test meter when sample is applied to the sensor element as it is easier to position the sensor element (a small disposable test strip) to a source of body fluid, such as a pricked finger, than to first insert the sensor element into a test meter, which may be as large as a hand or larger, and then position the sensor element to the body fluid source site while the sensor element is attached to the test meter.), 
(ii) wherein said active chemistry matrix comprises said enzymatic activity (again,


    PNG
    media_image6.png
    146
    364
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    217
    357
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    89
    355
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    164
    367
    media_image9.png
    Greyscale


Also,

    PNG
    media_image10.png
    817
    693
    media_image10.png
    Greyscale

 ) 



    PNG
    media_image11.png
    178
    427
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    212
    444
    media_image12.png
    Greyscale

), and
(iii) wherein a first electrode of said pair of electrodes contacts said active chemistry matrix and wherein a second electrode of said pair of electrodes contacts said inactive chemistry matrix (

    PNG
    media_image13.png
    146
    361
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    823
    829
    media_image14.png
    Greyscale


).

Addressing claim 7, for the additional limitation of this claim note again the following


    PNG
    media_image13.png
    146
    361
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    823
    829
    media_image14.png
    Greyscale





    PNG
    media_image15.png
    108
    381
    media_image15.png
    Greyscale

In this regard note the Applicant’s specification evidences that glucose dehydrogenase is a polypeptide having enzymatic activity:

    PNG
    media_image16.png
    66
    704
    media_image16.png
    Greyscale

See page 27 of Applicant’s originally filed specification. 
Also,

    PNG
    media_image17.png
    146
    361
    media_image17.png
    Greyscale



Addressing claim 9, for the additional limitation of this claim note the following

    PNG
    media_image18.png
    108
    381
    media_image18.png
    Greyscale





    PNG
    media_image18.png
    108
    381
    media_image18.png
    Greyscale



Addressing claim 17, for the additional limitation of this claim see Figure 1B note that although counter electrodes are shown, no reference electrode is shown.

Addressing claim 18, for the additional limitation of this claim see Figure 1B and note the following


    PNG
    media_image19.png
    247
    461
    media_image19.png
    Greyscale






    PNG
    media_image14.png
    823
    829
    media_image14.png
    Greyscale

Also, 

    PNG
    media_image20.png
    83
    485
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    89
    466
    media_image21.png
    Greyscale




Claims 6, 7, 9-11, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nankai et al. US 5,120,420 (hereafter “Nankai”).

Addressing claim 6, Nankai discloses a sensor element (see the title and Figure 13) for determining at least one analyte (see col. 1:5-10), comprising a pair of electrodes (41, 42) and at least an active chemistry matrix and an inactive chemistry matrix (col. 10:20-29), said active chemistry matrix changing at least one electrochemical property dependent on an enzymatic activity active in the presence of said analyte (col. 3:39-48), 
(i) wherein said pair of electrodes consists of two electrodes which remain electrically insulated from other electrodes after application of a test sample (the pair of electrodes, 41 and 42, are clearly implicitly electrically insulated from each as Figure 13 shows them spaced from each other and each having a distinct electrode lead.  Note that there is no requirement in Nankai for the sensor element to have been inserted into a test meter before sample has been applied to the sensor element and so have certain electrical connections among the electrodes, which are set up internally within the test meter.  Indeed, it is not  uncommon for the sensor element to be outside the test meter 
(ii) wherein said active chemistry matrix comprises said enzymatic activity and wherein said inactive chemistry matrix does not comprise said enzymatic activity 
(see col. 3:39-48 and col. 10:20-29.  Note that the inactive chemistry matrix does not comprise enzyme; it comprises CMC-potassium ferricyanide), and 
(iii) wherein a first electrode of said pair of electrodes contacts said active chemistry matrix and wherein a second electrode of said pair of electrodes contacts said inactive chemistry matrix (Figure 13 and col. 10:20-29).


Addressing claim 7, for the additional limitation of this claim see again Nankai col. 10:20-25.

Addressing claim 9, for the additional limitation of this claim note the following

    PNG
    media_image22.png
    83
    357
    media_image22.png
    Greyscale

See Nankai col. 9:22-26.




    PNG
    media_image23.png
    455
    391
    media_image23.png
    Greyscale

	See Nankai col. 1:1-26.



Addressing claim 21, for the additional limitation of this claim see Nankai 
Figure 13 and col. 8:65-68.  Once sample is placed on introduction port 10 it will split and into two portions, one portion flow through space 81 and the other portion flowing through space 82, so contacting the active chemistry matrix and the inactive chemistry matrix.  

Claim Rejections - 35 USC § 103

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Nankai as evidenced by Professional Plastics – Electrical Properties of Plastic Materials (hereafter “Professional Plastics”).


Addressing claim 12, Hall discloses a sensor element for determining at least one analyte (

    PNG
    media_image4.png
    104
    377
    media_image4.png
    Greyscale

	(title) and

    PNG
    media_image5.png
    390
    424
    media_image5.png
    Greyscale
)


, comprising a pair of electrodes (18A, 18B – Figure 1B) and at least an active chemistry matrix (“Reagent film with enzyme” – Figure 1B) and an inactive chemistry matrix (“Reagent film with no enzyme” – Figure 1B), said active chemistry matrix changing at least one electrochemical property dependent on an enzymatic activity active in the presence of said analyte (

    PNG
    media_image6.png
    146
    364
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    217
    357
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    89
    355
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    164
    367
    media_image9.png
    Greyscale


Also,

    PNG
    media_image10.png
    817
    693
    media_image10.png
    Greyscale

  ), 
18A and 18B, are clearly implicitly electrically insulated from each as 
Figure 1B shows them spaced from each other and moreover shows each being a working electrode of a different set of electrodes and each having a distinct electrode lead.  Note that there is no requirement in Hall for the sensor element to have been inserted into a test meter before sample has been applied to the sensor element and so have certain electrical connections among the electrodes, which are set up internally within the test meter.  See Hall paragraph [0100].  Indeed, it is not  uncommon for the sensor element to be outside the test meter when sample is applied to the sensor element as it is easier to position the sensor element (a small disposable test strip) to a source of body fluid, such as a pricked finger, than to first insert the sensor element into a test meter, which may be as large as a hand or larger, and then position the sensor element to the body fluid source site while the sensor element is attached to the test meter.), 
(ii) wherein said active chemistry matrix comprises said enzymatic activity (again,


    PNG
    media_image6.png
    146
    364
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    217
    357
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    89
    355
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    164
    367
    media_image9.png
    Greyscale


Also,

    PNG
    media_image10.png
    817
    693
    media_image10.png
    Greyscale

 ) 



    PNG
    media_image11.png
    178
    427
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    212
    444
    media_image12.png
    Greyscale

), and
(iii) wherein a first electrode of said pair of electrodes contacts said active chemistry matrix and wherein a second electrode of said pair of electrodes contacts said inactive chemistry matrix (

    PNG
    media_image13.png
    146
    361
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    823
    829
    media_image14.png
    Greyscale


).
each of said pair of electrodes is insulated from any additional electrode present in said sensor element such that (i) the resistance between the first electrode and any additional electrode and (ii) the resistance between the second electrode and any additional electrode, are at least 25 kΩ after application of a test sample to the sensor element.”
As a first matter, it is clearly self-evident that the pair of electrodes should be electrically separated from each other and from the other electrodes.  As explained in the rejection of underlying claim 6, “the pair of electrodes, 18A and 18B, are clearly implicitly electrically insulated from each as Figure 1B shows them spaced from each other and moreover shows each being a working electrode of a different set of electrodes and each having a distinct electrode lead…”  So, a high electrical resistance between the electrodes is clearly desirable.
Nankai discloses a sensor element (see the title and Figure 13) for determining at least one analyte (see col. 1:5-10), comprising a pair of electrodes (41, 42) and at least an active chemistry matrix and an inactive chemistry matrix (col. 10:20-29), said active chemistry matrix changing at least one electrochemical property dependent on an enzymatic activity active in the presence of said analyte (col. 3:39-48), 
(i) wherein said pair of electrodes consists of two electrodes which remain electrically insulated from other electrodes after application of a test sample (the pair of electrodes, 41 and 42, are clearly implicitly electrically insulated from each as Figure 13 shows them spaced from each other and each having a distinct electrode lead.  Note that there is no requirement in Nankai for the sensor element to have been inserted into a test meter before sample has been applied to the sensor element and so have certain outside the test meter when sample is applied to the sensor element as it is easier to position the sensor element (a small disposable test strip) to a source of body fluid, such as a pricked finger, than to first insert the sensor element into a test meter, which may be as large as a hand or larger, and then position the sensor element to the body fluid source site while the sensor element is attached to the test meter.), 
(ii) wherein said active chemistry matrix comprises said enzymatic activity and wherein said inactive chemistry matrix does not comprise said enzymatic activity 
(see col. 3:39-48 and col. 10:20-29.  Note that the inactive chemistry matrix does not comprise enzyme; it comprises CMC-potassium ferricyanide), and 
(iii) wherein a first electrode of said pair of electrodes contacts said active chemistry matrix and wherein a second electrode of said pair of electrodes contacts said inactive chemistry matrix (Figure 13 and col. 10:20-29).
The pair of electrodes in Nankai, 41 and 42, are located on substrate 1.  See Nankai Figure 13. Substrate 1 is composed of polyethylene terephthalate.  See Nankai col. 4:50-53.  As evidenced by Professional Plastics polyethylene terephthalate has a surface resistivity of 1013 Ohm/sq and a volume resistivity of >1014 Ohm/cm:

    PNG
    media_image24.png
    108
    1071
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    52
    1114
    media_image25.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the substrate in the sensor element of Hall be made of polyethylene terephthalate as taught by Nankai and so have the pair of electrodes be insulated from any additional electrode potentially present in said sensor element such that (i) the resistance between the first electrode of the pair of electrodes and any additional electrode and (ii) the resistance between the second electrode of the pair of electrodes and any additional electrode, both are at least 25 kΩ after application of a test sample to the sensor element, because Hall appears silent as to possible materials for the sensor element substrate and so is presumably open to using conventional materials used in the electrochemical sensor element art, so having the substrate of sensor element of Hall be made of polyethylene terephthalate would effectively just be substitution of one known substrate material in the electrochemical sensor element art for another with predictable results, especially as the sensor element of Hall and that of Nankai both meet all of the limitations of underlying claim 6.   







Allowable Subject Matter

Claims 13, 15, 19, 20, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 24 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 13 the combination of limitations requires ”[t]he sensor element of claim 6, consisting of exactly one pair of electrodes.[italicizing by the Examiner]”
In contrast, in Hall the sensor element comprises of at least two pairs of electrodes.  See Figure 1B.
In contrast, in the Nankai Figure 13 embodiment the sensor element consists of exactly three electrodes.  See Figure 13.

b) in claim 15 the combination of limitations requires ”iii) a measuring unit in electrical contact with the first and second electrodes of the sensor element when received within the receptacle, the measuring unit applying a first voltage across the electrodes followed by a second voltage of opposite polarity across the electrodes, and measuring the changes in the at least one electrochemical property during the application of each of the first and second voltages and generating first and second outputs related thereto.[italicizing by the Examiner]”
Hall discloses a test device similar to that set forth in claim 15 as Hall discloses a sensor element as described in part (ii) of claim 15 (see for example the rejection of claim 6 above under 35 U.S.C. 103) and, since the sensor element appears to be in the form of disposable test strip, implicitly discloses or, at least renders obvious, a measuring unit having a receptacle for receiving the sensor element and making electrical contact with the two electrodes of the sensor element.  However, the presumed measuring unit of Hall would not apply a first voltage and second voltage as recited in the claim.  While Hall does disclose applying a first voltage across [the] electrodes followed by a second voltage of opposite polarity across electrodes, and measuring the changes in the at least one electrochemical property during the application of each of the first and second voltages and generating first and second outputs related thereto, the electrodes to which this first voltage and second voltage are applied does not include the second electrode contacting the inactive chemistry not comprising the enzymatic activity.  See Hall Figure 13, noting especially steps 220 – 250, and paragraphs [0105], [0106], and [0134].   


	c) claim 19 depends from allowable claim 15.


d) in claim 20 the combination of limitations requires “wherein the first and second electrodes are arranged in a face-to-face configuration.”
In contrast, in Hall the first and second electrodes are arranged in a coplanar configuration.  See Figure 1B.
In contrast, in Nankai the first and second electrodes are arranged in a coplanar configuration.  See Figure 13.

e) in claim 23 the combination of limitations requires “wherein the first and second electrodes are received within the capillary element and are arranged in a face-to-face configuration.”
In contrast, in Hall the first and second electrodes are arranged in a coplanar configuration.  See Figure 1B.


f) in claim 24 the combination of limitations requires “the first and second electrodes being received in the capillary element in a face-to-face configuration, . . . .”  Additionally, the combination of limitations requires “a measuring unit in electrical contact with the first and second electrodes of the sensor element received within the receptacle and forming an electrical circuit with the first and second electrodes upon contact of the test sample with the active chemistry matrix and the inactive chemistry matrix, the measuring unit applying a voltage across the first and second electrodes and measuring the change in the at least one electrochemical property during the application of voltage and an output related thereto; . . . .”
In contrast, in Hall the first and second electrodes are arranged in a coplanar configuration.  See Figure 1B. Additionally, while there is implicitly in Hall a measuring unit in electrical contact with the first and second electrodes of the sensor element received within the receptacle and forming an electrical circuit with the first and second electrodes upon contact of the test sample with the active chemistry matrix and the inactive chemistry matrix, the measuring unit applies a voltage across the first electrode (18A) and anther electrode (20A), which is not the “second electrode” (18B)  and measuring the change in the at least one electrochemical property during the application of voltage and an output related thereto; . . . .”  See Figure 15 and paragraphs [0130]-[0133[.  
 


Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within . 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             January 12, 2022